Title: To Thomas Jefferson from Henry Dearborn, 12 October 1807
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Octobr. 12th. 1807—
                        
                        In my answer to Sergt. Dunbau I observd that there would be an impropriety in giving him a discharge at
                            present, but that if his fears were such  as to render it painfull to
                            to join his Company he might be transfered to an other Company, and that he might remain with the guard in this City the
                            ensuing winter.—I think Capt. McComb would be a suitable charactor to attend any experiments that Mr Doyley may wish to
                            make. 
                  Yours respectfully
                        
                            H. Dearborn
                            
                        
                    